                                                               Case 2:16-cr-00237-JAM Document 225 Filed 09/15/20 Page 1 of 1


                                                  1   LAW OFFICES OF JOHNNY L. GRIFFIN III
                                                      JOHNNY L. GRIFFIN III (SBN 118694)
                                                  2   1010 F Street, Suite 200
                                                      Sacramento, California 95814
                                                  3   Telephone: (916) 444-5557
                                                      Facsimile: (916) 444-5558
                                                  4
                                                      Attorney for Defendant
                                                  5
                                                      ANTHONY LAZZARINO
                                                  6

                                                  7
                                                                                    IN THE UNITED STATES DISTRICT COURT
                                                  8
                                                                                   FOR THE EASTERN DISTRICT OF CALIFORNIA
                                                  9

                                                 10       UNITED STATES OF AMERICA,                       2:16-CR-00237-JAM

                                                 11                   Plaintiff,                          CORRECTED ORDER

                                                 12       v.

                                                 13       ANTHONY LAZZARINO,

                                                 14                   Defendant.

                                                 15
                                                                                             CORRECTED ORDER 1
                                                 16
                                                                 Good cause appearing, Defendant Anthony Lazzarino’s voluntary surrender date shall be
                                                 17
                                                      extended and he shall surrender to the institution designated by the Bureau of Prisons, or if no such
                                                 18
                                                      institution has been designated, to the United States Marshal in Sacramento, California before 2:00
1010 F Street, Suite 200; Sacramento, CA 95814




                                                 19
     Law Offices of Johnny L. Griffin III




                                                 20
                                                      p.m. on January 22, 2021.
         www.johnnygriffinlaw.com




                                                 21
                 (916) 444-5557




                                                                 IT IS SO ORDERED.
                                                 22
                                                      Dated: 9/14/2020                                     /s/ John A. Mendez_______________________
                                                 23                                                        JOHN A. MENDEZ
                                                                                                           UNITED STATES DISTRICT COURT JUDGE
                                                 24

                                                 25
                                                      1
                                                       The original proposed order (ECF Document #222) stated a surrender date of January 22, 2020.
                                                 26   This was inadvertent error by counsel. The correct surrender date is January 22, 2021.

                                                 27

                                                 28                                                                                                           1
